MANDATE

THE STATE OF TEXAS

TO THE 38TH JUDICIAL DISTRICT COURT OF MEDINA COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on November 13, 2013, the cause upon appeal to
revise or reverse your judgment between

The Edward Aquifer Authority, and Roland Ruiz, in his official capacity as General Manager of the Edwards
Aquifer Authority (Appellant/Cross Appellee), Appellant

V.

Glenn and JoLynn Bragg (Appellee/Cross Appellant), Appellee

No. 04-11-00018-CV and Tr. Ct. No. 06-11-18170

was determined, and therein our said Court of Appeals made its order in these words:


     We withdraw our opinion and judgment of August 28, 2013. In
accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and the cause REMANDED for further proceedings consistent
with the opinion on the issue of the compensation owed for the taking of the
Home Place Orchard and the D’Hanis Orchard.

       Costs are assessed against the party that incurred them.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on June 15, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                           BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-11-00018-CV

 The Edward Aquifer Authority, and Roland Ruiz, in his official capacity as General Manager of
                 the Edwards Aquifer Authority (Appellant/Cross Appellee)

                                                  v.

                       Glenn and JoLynn Bragg (Appellee/Cross Appellant)

          (NO. 06-11-18170 IN 38TH JUDICIAL DISTRICT COURT OF MEDINA COUNTY)


TYPE OF FEE                  CHARGES       PAID        BY
FEES FOR SHIPPING CASES TO
S.C. OR CCA                       $25.00   E-PAID      PAUL TERRILL, III
COPIES                             $6.40   PAID        CONNOR D. BEST
COPIES                             $5.10   PAID        CONNOR D. BEST
MOTION FEE                        $15.00   E-PAID      PAUL M. TERRILL
MOTION FEE                        $10.00   E-PAID      PAUL M. TERRILL
COPIES                             $5.00   PAID        TERRILL FIRM
COPIES                             $5.00   PAID        KEMP SMITH
COPIES                             $9.40   PAID        F. WALTER CONRAD
MOTION FEE                        $10.00   E-PAID      DEBORAH TREJO
MOTION FEE                        $10.00   E-PAID      GREGORY S. COLEMAN
COPIES                             $2.00   PAID        GENE ROSAS
MOTION FEE                        $10.00   E-PAID      DEBORAH TREJO
MOTION FEE                        $10.00   E-PAID      GREGORY S. COLEMAN
MOTION FEE                        $10.00   E-PAID      DEBORAH TREJO
COPIES                             $5.20   PAID        CORPORATE COURIERS
MOTION FEE                        $10.00   E-PAID      GREGORY S. COLEMAN
MOTION FEE                        $10.00   E-PAID      DEBORAH TREJO
UNKNOWN FEE TYPE                 $140.00   REFUND      LETICIA ESCAMILLA
REPORTER'S RECORD                $506.43   PAID        LETICIA ESCAMILA
COURT FINES                      $500.00   PAID        LETICIA ESCAMILLA
FILING                           $100.00   PAID        TERRILL FIRM
INDIGENT                          $25.00   PAID        TERRILL FIRM
SUPREME COURT CHAPTER 51
FEE                               $50.00   PAID        TERRILL FIRM
INDIGENT                          $25.00   PAID        KEMP SMITH
SUPREME COURT CHAPTER 51
FEE                               $50.00   PAID        EDWARD AQUIFER AUTHORITY
FILING                           $100.00   PAID        KEMP SMITH


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


        Court costs in this cause shall be paid as per the Judgment issued by this Court.
     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this June 15, 2015.

                                                     KEITH E. HOTTLE, CLERK



                                                     Cynthia A. Martinez
                                                     Deputy Clerk, Ext. 53853